ORDER

PER CURIAM.
AND NOW, this 24th day of October, 2003, upon consideration of the Report and Recommendations of the Disciplinary Board dated July 30, 2003, the Petition for Review and response thereto, it is hereby
ORDERED that John T. Olshock be and he is suspended from the Bar of this Commonwealth for a period of three years and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.